USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1125                          UNITED STATES,                            Appellee,                                v.                          DAVID CARVER,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF MAINE           [Hon. Morton A. Brody, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                                                                                     David W. Bate on brief for appellant.     Jay P. McCloskey, United States Attorney, and Margaret D.McGaughey, Assistant United States Attorney, on brief for appellee.August 6, 1999                                                                            Per Curiam.  Upon careful review of the record and  briefs, and even assuming that the question were properly  before us, we conclude that the district court did not commit  reversible error in refusing defendant's requests for  instruction and argument on his accomplice witness theory.  As  the district court explained, the theory was not supported by  sufficient evidence of the witnesses' complicity in the  specific offense.  See United States v. Olmstead, 832 F.2d 642,  647-48 (1st Cir. 1987).  Moreover, considering the whole of the  instructions and the evidence of defendant's possession of the  pistol, in any event defendant was not prejudiced by the  refused instruction and argument.  See id.            We will not override the jury's choice to credit at  least in part the government's witnesses, and so we reject  defendant's challenge to the sufficiency of the evidence.  See  United States v. Lara, ___ F.3d ___, ___ No. 97-2215, slip op.  at 40-41 (1st Cir. June 30, 1999) [1999 WL 431140, at *18].            Affirmed.  See 1st Cir. Loc. R. 27.1.